'
Exhibit 10.22.1
     THIRD AMENDMENT, dated as of February 26, 2010 (this “Amendment”), to the
Fourth Amended and Restated Sale and Servicing Agreement dated as of June 16,
2009 (as amended by that certain First Amendment dated as of July 14, 2009, that
certain Second Amendment and Waiver dated as of August 28, 2009, and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), by and among CapitalSource Real Estate Loan LLC, 2007-A, as the
seller (the “Seller”), CSE Mortgage LLC, as the originator (the “Originator”),
and as the servicer (the “Servicer”), each of the Issuers from time to time
party thereto (collectively, the “Issuers”), each of the Liquidity Banks from
time to time party thereto (collectively, the “Liquidity Banks”), Citicorp North
America, Inc., as the administrative agent for the Issuers and Liquidity Banks
thereunder (the “Administrative Agent”), and Wells Fargo Bank, National
Association, not in its individual capacity but as the backup servicer (the
“Backup Servicer”), and not in its individual capacity but as the collateral
custodian (the “Collateral Custodian”). Terms not otherwise defined in this
Amendment shall have the meanings set forth in the Agreement.
     The parties hereto desire to amend certain provisions of the Agreement in
the manner provided herein.
     Accordingly, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto hereby agree as follows:
     Section 1. Amendments to the Agreement. Effective as of the Effective Date,
the Agreement is hereby amended as follows:
     (i) the following new definitions are added to Section 1.1 thereof in
proper alphabetical order:
“CapitalSource Convertible Bonds”: The 3.5% Senior Convertible Debentures due
2034 and the 4.0% Senior Subordinated Convertible Debentures due 2034 issued by
CapitalSource Inc., including any refinancing or reissuance thereof.
“CapitalSource Convertible Bond Put Date”: The earlier of (i) the maturity date
(as such may be accelerated) of either of the CapitalSource Convertible Bonds
(provided, that this clause (i) shall not be triggered as a result of an
exchange offer, tender offer, purchase on the open market or other refinancing
with respect to either of the CapitalSource Convertible Bonds) or (ii) the date
on which any of the holders of either of the CapitalSource Convertible Bonds may
require CapitalSource Inc. to repurchase, retire or redeem all or any portion of
either of the CapitalSource Convertible Bonds.
“Third Amendment Effective Date”: February 26, 2010.
     (ii) the definition of “Consolidated Tangible Net Worth” in Section 1.1
thereof is deleted and replaced with the following:
“Consolidated Tangible Net Worth”: As of any date of determination, the GAAP
assets less the liabilities of CapitalSource Inc., its Consolidated
Subsidiaries, the CapitalSource Bank Entities and each Healthcare REIT
Consolidated Subsidiary, less intangible assets (including goodwill), less loans
or advances to stockholders, directors, officers or employees.
     (iii) the definition of “Maximum Advance Rate” in Section 1.1 thereof is
deleted and replaced with the following:
“Maximum Advance Rate” As of (i) the Payment Date occurring in May 2010, after
giving effect to all amounts applied on such date, equals 27.2% of the Aggregate
Outstanding Asset Balance on such date, (ii) the Payment Date occurring in
August 2010, after giving effect to all amounts applied on such date, equals
23.6% of the Aggregate Outstanding Asset Balance on such date, (iii) the

 



--------------------------------------------------------------------------------



 



Payment Date occurring in November 2010, after giving effect to all amounts
applied on such date, equals 19.8% of the Aggregate Outstanding Asset Balance on
such date and (iv) the Payment Date occurring in February 2011, after giving
effect to all amounts applied on such date, equals 18.4% of the Aggregate
Outstanding Asset Balance on such date.
     (iv) the definition of “Termination Event” in Section 1.1 thereof is
amended by replacing the text “10.1(y) or 10.1(z)” appearing therein with the
text “10.1(y), 10.1(z) or 10.1(aa)”.
     (v) the definition of “TNW Test Level” in Section 1.1 thereof is deleted
and replaced with the following:
“TNW Test Level”: The greater of (A) sum of (i) $1,725,000,000, plus (ii) 70% of
the cumulative Net Proceeds of Capital Stock/Conversion of Debt received at any
time after February 24, 2010, and (B) the covenant level for “Minimum
Consolidated Tangible Net Worth” set forth under any of the Other CapitalSource
Facilities, including Section 5.32(c) of the Credit Agreement (or any
replacement provision thereunder).
     (vi) Section 2.13 thereof is deleted and replaced with the following:
“On the first Payment Date following the Termination Date when the Class A
Advances Outstanding is less than 5% of the Class A Advances Outstanding as of
the Termination Date (the “5% Date”), the Seller shall notify the Administrative
Agent in writing of its intention to purchase all remaining Collateral. On the
earlier of (a) the Payment Date next succeeding the 5% Date or (b) the date
(such date being June 30, 2011 as of the Third Amendment Effective Date) that is
ten (10) Business Days prior to the CapitalSource Convertible Bond Put Date, the
Seller shall (i) terminate all Hedge Transactions in accordance with their terms
and (ii) purchase all remaining Collateral for a price equal to the Aggregate
Unpaids and the proceeds of such purchase will be deposited into the Collection
Account and paid in accordance with Section 2.10.”
     (vii) Section 10.1 thereof is amended by (i) changing the designation of
clause “(z)” to “(aa)” and (ii) inserting the following new clause “(z)”:
“(z) as of any Payment Date specified in the definition of Maximum Advance Rate,
the ratio (expressed as a percentage) of the aggregate amount of Advances
Outstanding divided by the Aggregate Outstanding Asset Balance (in each case,
after giving effect to all amounts applied on such date) exceeds the Maximum
Advance Rate and the same continues unremedied for two Business Days; or”.
     Section 2. Representations and Warranties of the Seller and the Servicer.
     Each of the Seller and the Servicer, jointly and severally, hereby
represents and warrants as of the date hereof as follows (which representations
and warranties shall survive the execution and delivery of this Amendment):
     (i) The representations and warranties of each of the Seller and the
Servicer set forth in the Agreement are true and correct on and as of such date,
after giving effect to this Amendment, as though made on and as of such date;

2



--------------------------------------------------------------------------------



 



     (ii) Following the effectiveness of this Amendment, no event has occurred
and is continuing which constitutes a Termination Event or Unmatured Termination
Event;
     (iii) Each of the Seller and the Servicer is in compliance with each of its
covenants and agreements set forth in the Transaction Documents; and
     (iv) This Amendment has been duly executed and delivered by the Seller and
the Servicer and constitutes the legal, valid and binding obligation of the
Seller and Servicer, and is enforceable in accordance with its terms subject
(x) as to enforcement of remedies, to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally, from time to time in effect, and (y) to general
principles of equity.
     Section 3. Effective Date; Continued Effectiveness; Governing Law;
Counterparts.
     (a) This Amendment shall become effective as of the time and date (the
“Effective Date”) when:
     (i) the Administrative Agent shall have received a counterpart of this
Amendment, duly executed and delivered on behalf of each of the parties hereto;
     (ii) the Administrative Agent shall have received (i) duly executed
counterparts of the fee letter dated as of the date hereof among the parties
hereto regarding the payment of certain amendment fees on the date hereof (the
“Fee Letter”) and (ii) payment of the Amendment Fee (as defined in the Fee
Letter);
     (iii) the Advances Outstanding shall have been reduced to an amount equal
to or less than $123,470,625; and
     (iv) the Originator shall have paid all outstanding fees and expenses of
counsel to the Administrative Agent.
     (b) Nothing herein shall be deemed to be a waiver of any covenant, or
agreement contained in, or any Termination Event or Unmatured Termination Event
under the Agreement and each of the parties hereto agrees that all other
covenants and agreements and other provisions contained in the Agreement and the
other Transaction Documents as modified by this Amendment shall remain in full
force and effect from and after the date of this Amendment.
     (c) THIS AMENDMENT, AND THE AGREEMENT AS AMENDED BY THE AMENDMENT, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PROVISIONS THEREOF (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).
     (d) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts (including by facsimile or by
electronic mail in portable document format (pdf)), each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.
[Remainder of Page Intentionally Left Blank.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

          THE SELLER:   CAPITALSOURCE REAL ESTATE LOAN LLC, 2007-A
 
       
 
  By:   /S/ JEFFREY A. LIPSON
 
       
 
  Name:   Jeffrey A. Lipson
 
  Title:   Senior Vice President and Treasurer
 
        THE ORIGINATOR AND SERVICER:   CSE MORTGAGE LLC
 
       
 
  By:   /S/ JEFFREY A. LIPSON
 
       
 
  Name:   Jeffrey A. Lipson
 
  Title:   Senior Vice President and Treasurer

[Signatures Continued on the Following Page]

 



--------------------------------------------------------------------------------



 



          ISSUER:   CHARTA, LLC,
in its capacity as an Issuer
 
            By: Citibank, N.A., as Attorney-in-Fact
 
       
 
  By:   /s/ GERALD F. KEEFE
 
       
 
  Name:   Gerald F. Keefe
 
       
 
  Title:   Authorized Signatory
 
       
 
        ISSUER:   CAFCO, LLC,
in its capacity as an Issuer
 
            By: Citibank, N.A., as Attorney-in-Fact
 
       
 
  By:   /s/ GERALD F. KEEFE
 
       
 
  Name:   Gerald F. Keefe
 
       
 
  Title:   Authorized Signatory
 
       

[Signatures Continued on the Following Page]

 



--------------------------------------------------------------------------------



 



          LIQUIDITY BANK:   CITIBANK, N.A.,
in its capacity as a Liquidity Bank
 
       
 
  By:   /s/ GERALD F. KEEFE 
 
       
 
  Name:   Gerald F. Keefe 
 
       
 
  Title:   Authorized Signatory 
 
       
 
        THE ADMINISTRATIVE AGENT   CITICORP NORTH AMERICA, INC.
 
       
 
  By:   /s/ GERALD F. KEEFE 
 
       
 
  Name:   Gerald F. Keefe 
 
       
 
  Title:   Authorized Signatory 
 
       

 